 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCES J. ROUDEBUSH,                             No. 2:17-cv-01905 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will deny plaintiff’s motion for summary judgment and grant

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born December 23, 1945, applied on August 1, 2003 for disability insurance

26   benefits (“DIB”), alleging disability beginning October 1, 2000. Administrative Transcript

27   (“AT”) 22, 56-58. She later amended her alleged onset date to January 1, 2001. AT 846. In her

28   2003 application, plaintiff alleged she was unable to work due to back and leg pain and shortness
                                                        1
 1   of breath. AT 22. The agency denied plaintiff’s application, and on June 30, 2006, the ALJ

 2   issued a hearing decision, finding that plaintiff was not disabled through the date of the decision.

 3   AT 22-26. Following a stipulated remand1 and a second hearing before the ALJ, a second

 4   decision issued on April 2, 2010, finding plaintiff not disabled through her date last insured,

 5   March 31, 2006.2 (AT 584-606.)

 6          Plaintiff appealed the second decision, and a Nevada district court remanded the case for

 7   further proceedings. AT 907-908. Following a third ALJ hearing, the ALJ issued a decision on

 8   September 28, 2016 finding plaintiff not disabled through her date last insured. 3 (AT 831-841.)

 9
     1
      See AT 609-610 (Stipulation and Order for Remand in Case No. 08-cv-01653 DAD, dated Feb.
10   20, 2009).
11   2
       In order to establish disability for the purposes of DIB, plaintiff must be disabled on her date last
12   insured, March 31, 2006. 20 C.F.R. § 404.131. See AT 586-587.
     3
13     Disability Insurance Benefits are paid to disabled persons who have contributed to the Social
     Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to disabled
14   persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in part, as
     an “inability to engage in any substantial gainful activity” due to “a medically determinable
15
     physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A). A parallel
16   five-step sequential evaluation governs eligibility for benefits under both programs. See 20
     C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137,
17   140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
18                          Step one: Is the claimant engaging in substantial gainful
                    activity? If so, the claimant is found not disabled. If not, proceed to
19                  step two.
20                         Step two: Does the claimant have a “severe” impairment? If
                    so, proceed to step three. If not, then a finding of not disabled is
21                  appropriate.
22                         Step three: Does the claimant’s impairment or combination
                    of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
23                  404, Subpt. P, App.1? If so, the claimant is automatically determined
                    disabled. If not, proceed to step four.
24
                          Step four: Is the claimant capable of performing his past
25                  work? If so, the claimant is not disabled. If not, proceed to step five.
26                         Step five: Does the claimant have the residual functional
                    capacity to perform any other work? If so, the claimant is not
27                  disabled. If not, the claimant is disabled.
28   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).
                                                       2
 1   Plaintiff challenges this third decision in the instant case. The ALJ made the following findings

 2   (citations to 20 C.F.R. omitted):

 3                  1. The claimant last met the insured status requirements of the Social
                    Security Act on March 31, 2006.
 4
                    2. The claimant did not engage in substantial gainful activity during
 5                  the period from her amended alleged onset date of January 1, 2001
                    through her date last insured of March 31, 2006.
 6
                    3. Through the date last insured, the claimant had the following
 7                  severe impairments: thoracic and lumbar degenerative disc disease,
                    fibromyalgia, asthma, obstructive sleep apnea, and obesity.
 8
                    4. Through the date last insured, the claimant did not have an
 9                  impairment or combination of impairments that meets or medically
                    equals one of the listed impairments in 20 CFR Part 404, Subpart P,
10                  Appendix 1.
11                  5. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity to perform
12                  sedentary work with occasional lifting of ten pounds, frequent lifting
                    of five pounds, standing for two hours in an eight-hour workday,
13                  sitting for six hours in an eight-hour workday; occasional climbing
                    ramps or stairs; occasional stooping, crouching, and kneeling; no
14                  climbing ladders or scaffolds; no crawling; avoid concentrated
                    exposure to fumes, odors, dusts, gases, and workplace hazards, such
15                  as unprotected heights and dangerous machinery; and needs a stretch
                    break with the ability to change position at the workstation one time
16                  per hour for three to five minutes.
17                  6. Through the date last insured, the claimant was capable of
                    performing past relevant work as a City Manager, DOT #188.117-
18                  114. This work did not require the performance of work-related
                    activities precluded by the claimant’s residual functional capacity.
19
                    7. The claimant was not under a disability, as defined in the Social
20                  Security Act, at any time from [January 1, 2001], the alleged onset
                    date, through March 31, 2006, the date last insured.
21

22   AT 833-841.
23   ISSUES PRESENTED

24          Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

25   disabled: (1) the ALJ improperly weighed the medical opinion evidence from treating physician

26
27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       3
 1   Dr. Morgan; and (2) the ALJ erroneously found that plaintiff could perform past relevant work.

 2   LEGAL STANDARDS

 3          The court reviews the Commissioner’s decision to determine whether (1) it is based on

 4   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

 5   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

 6   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

 7   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

 8   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

 9   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

10   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

11   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

12   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

13   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

14          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

15   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

16   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

17   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

18   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

19   administrative findings, or if there is conflicting evidence supporting a finding of either disability

20   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,
21   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

22   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

23   ANALYSIS

24          A. Medical Opinion

25          Plaintiff asserts that the ALJ improperly discounted the February 26, 2007 opinion of

26   treating physician Dr. Ross Morgan. In a letter written roughly one year after plaintiff’s date last
27   insured, Dr. Ross stated that he had “seen Ms. Roudebush very sporadically for financial

28   reasons,” but opined that she was “currently unable to work” for reasons explained in his letter.
                                                        4
 1   AT 534. “[S]he has been to my best information unable to work due to initially a rare respiratory

 2   ailment which she ultimately recovered from and a [sic] overlapping progressive back pain

 3   syndrome associated with lumbar disk disease,” Dr. Morgan wrote. “Between the two illnesses as

 4   far as my information goes she has been unable to work for years.” AT 534. “Currently the

 5   patient is only able to stand for five minutes without the assistance of a cane and stooping and she

 6   has a stooping posture with slow gait which is very limiting in her functional capacity. . . . [I]t is

 7   my opinion that she is currently unable to work and the prognosis is not good for a rapid

 8   improvement given the protracted chronic nature of the limitations.” AT 534.

 9            The ALJ evaluated Dr. Morgan’s opinions as follows:

10                    In a February 2004 report, Ross Morgan, M.D., opined that the
                      claimant “has had some significant disability” due to her respiratory
11                    condition.4 In a February 2007 letter, Dr. Morgan opined that the
                      claimant was limited to restrictions that were consistent with less
12                    than a full range of sedentary work, including standing for five
                      minutes without an assistive device. He further opined that she is
13                    unable to work. Dr. Morgan expressed similar opinions in a
                      September 2009 letter.5 Dr. Morgan’s opinion is given little weight
14                    in this determination because it is inconsistent with the medical
                      evidence of record, which indicates that the claimant’s symptoms
15                    stabilized with treatment.
16   AT 839.

17            The weight given to medical opinions depends in part on whether they are proffered by

18   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

19   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a

20   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80
21   F.3d 1273, 1285 (9th Cir. 1996).

22            To evaluate whether an ALJ properly rejected a medical opinion, in addition to

23   considering its source, the court considers whether (1) contradictory opinions are in the record,

24   and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted opinion of a

25   4
         Neither party provides record cites to Dr. Morgan’s 2004 report.
26   5
       On September 23, 2009, Dr. Morgan wrote that plaintiff was “completely disabled primarily due
27   to degenerative disc disease and degenerative joint disease,’ citing a July 2009 MRI. AT 632. As
     this opinion was rendered more than three years after the period of alleged disability ended in
28   March 2006, it has little probative value.
                                                       5
 1   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

 2   F.3d at 831. In contrast, a contradicted opinion of a treating or examining professional may be

 3   rejected for “specific and legitimate” reasons, that are supported by substantial evidence. Id. at

 4   830. While a treating professional’s opinion generally is accorded superior weight, if it is

 5   contradicted by a supported examining professional’s opinion (e.g., supported by different

 6   independent clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala , 53 F.3d

 7   1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). In

 8   any event, the ALJ need not give weight to conclusory opinions supported by minimal clinical

 9   findings. Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (treating physician’s conclusory,

10   minimally supported opinion rejected); see also Magallanes , 881 F.2d at 751. The opinion of a

11   non-examining professional, without other evidence, is insufficient to reject the opinion of a

12   treating or examining professional. Lester, 81 F.3d at 831.

13          First, the ultimate issue of whether plaintiff was disabled at any time between January

14   2001 and March 2006 is a determination reserved for the Commissioner. See Tonapetyan v.

15   Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (treating physician’s opinion “is not binding on an

16   ALJ with respect to the existence of an impairment or the ultimate determination of disability.”);

17   20 C.F.R. §§ 404.1527(d). Thus Dr. Morgan’s statements that plaintiff “had some significant

18   disability” and was “unable to work for years” were not medical opinions entitled to deference.

19          Second, Dr. Morgan’s 2007 opinion that plaintiff was functionally impaired, first from a

20   “respiratory ailment which she ultimately recovered from,” and then from “overlapping
21   progressive back pain syndrome,” was contradicted by other medical opinions in the record. See

22   AT 257-265 (October 2001 opinion of examining physician Dr. Gerald Levine, finding that

23   plaintiff had fully recovered after a respiratory illness consisting of “an asthmatic syndrome

24   complicating a viral infection”). The ALJ gave Dr. Levine’s 2001 opinion “some weight because

25   it is consistent with the medical evidence of record, which indicates that the claimant has

26   significant back pain and breathing problems, but her symptoms stabilized with treatment.” AT
27   839.

28   ////
                                                       6
 1          The ALJ summarized the medical evidence of plaintiff’s respiratory illness as follows: “In

 2   November 2000, she sought treatment for coughing and shortness of breath after she was exposed

 3   to pulmonary irritants in a hotel conference room. December 2000 chest x-rays were normal,

 4   showed clear lung fields, and previously noted nodular densities were not visible. January 2001

 5   oximetry testing showed 95 percent oxygen saturation with rest and 92 percent oxygen saturation

 6   with exercise.” AT 837 (record citations omitted). The ALJ also noted that the record did not

 7   indicate that plaintiff had “chronic asthmatic bronchitis, or attacks in spite of prescribed treatment

 8   and requiring physician intervention” on a regular basis. AT 835. The record does not support

 9   Dr. Morgan’s opinion that plaintiff had disabling breathing problems for any portion of the

10   alleged period of disability.

11          Dr. Morgan’s opinion is also contradicted by the opinion of State agency medical

12   consultant Dr. Patrick Bianchi, who conducted a physical residual functional capacity assessment

13   of plaintiff in March 2004. AT 457-464. Based on his review of the medical record, Dr. Bianchi

14   opined that plaintiff could perform a range of sedentary work. The ALJ assigned “great weight”

15   to the opinions of the State agency medical consultants, finding they were consistent with medical

16   evidence showing that plaintiff’s respiratory and back problems responded to treatment. AT 839.

17          The ALJ summarized the medical evidence concerning plaintiff’s back pain and spinal

18   problems between January 2001 and May 2006. AT 837-838. A “May 2001 MRI imaging of her

19   spines showed annular disc bulges at L4-L5 and L5-S1 with associated mild bilateral recess

20   narrowing; but no other significant abnormality.” AT 837; see AT 343.
21                  Physical examination in January 2002 demonstrated pain with range
                    of motion in her spine. She received an epidural injection for her
22                  back pain in February 2002 and May 2002. At follow-up in June
                    2002 and August 2002, she reported some improvement in her back
23                  pain, but she still had pain with range of motion in her spine. She
                    was continued on her pain medication in November 2002.
24
                    Her back pain was stable in February 2003 and her treating physician
25                  . . . reported that he was pleased with her progress. In May 2003, the
                    claimant reported that she was pleased with her progress and her back
26                  pain was stable on her medication regimen. August 2003
                    chiropractic examination findings indicate positive straight leg raise
27                  test bilaterally as well as tenderness and reduced range of motion in
                    her spine.
28
                                                        7
 1   AT 837; see, e.g., AT 347, 348, 351, 358-361 (treatment notes from Tahoe Spine Center). The

 2   ALJ noted that plaintiff continued on her medication and injections and received chiropractic

 3   treatment and physical therapy in 2004 and 2005. Exam notes in 2004 and 2005 stated that

 4   plaintiff appeared to be in no obvious pain or distress. In December 2003, Dr. Gary Starr of the

 5   Tahoe Spine Center examined plaintiff and noted that, while “[s]he reports she can walk for only

 6   15 to 20 minutes at a time . . . [and] can’t carry anything heavier than 10 pounds,” her gait and

 7   station were normal, and her “observed gait was smooth despite the use of a single-point cane,

 8   which she has with her today.” AT 347-348.

 9          Little objective evidence supports Dr. Morgan’s 2007 opinion that plaintiff had

10   debilitating back pain during the alleged period of disability. Insofar as this assessment was

11   based on plaintiff’s subjective complaints, the ALJ found plaintiff’s statements “concerning the

12   intensity, persistence, and limiting effects of [her] symptoms . . . not entirely consistent with the

13   medical evidence” in an unchallenged finding as to credibility. AT 839. As the ALJ was not

14   required to give weight to a conclusory opinion supported by minimal clinical findings, the

15   undersigned finds no error as to Dr. Morgan.

16          B. Past Relevant Work

17          Plaintiff next argues that the ALJ erred in finding that she could perform past relevant

18   work as a county supervisor as that job was generally performed. See Sanchez v. Secretary of

19   HHS, 812 F.2d 509, 511 (9th Cir. 1987) (plaintiff not disabled if he or she can perform past work

20   as performed in national economy).
21           In her decision, the ALJ found as follows:

22                  [T]he claimant’s past work as a County Supervisor was performed at
                    SGA levels and is past relevant work. . . .
23
                    The claimant has past relevant work as a City Manager, DOT
24                  #188.117-114, SVP 8, sedentary. The vocational expert explained
                    that the DOT does not contain a listing for County Supervisor,
25                  County Commissioner, or similar elected public official title. The
                    vocational expert testified that he reviewed the DOT’s section on
26                  Public Administration Managers and Officials. He concluded the
                    title of City Manager . . . was the closest representation in the DOT
27                  of the claimant’s job duties as a County Supervisor. [AT 893-894.]
28                  In describing her duties as a County Supervisor/City Manager, the
                                                     8
 1                  claimant explained that she started the job in 1993 after being elected
                    to a four-year term and she performed the job for eight years, two
 2                  terms total. She did not have support staff to assist her and she did
                    her own keyboarding. She drove for approximately ten hours a week
 3                  and she had a handicap placard for parking to reduce how far she had
                    to walk. Typically, her two- to three-pound brief case was the
 4                  heaviest item she lifted during her workday. She worked seven days
                    a week, she did not have days off, and she did not have set office
 5                  hours. Her responsibilities included attending various meetings. She
                    typically attended three 30-minute meetings daily and she denied
 6                  having anyone cover for her at meetings. [AT 856-870.] I find that
                    this evidence refutes the assertion that the claimant was only able to
 7                  perform this work with accommodations.

 8                  ...

 9                  In comparing the claimant’s [RFC] with the physical and mental
                    demands of this work, I find that the claimant was able to perform
10                  her past relevant work as actually and generally performed. In
                    making this decision, the testimony of the [VE] has been adopted in
11                  accordance with SSR 00-4P. At the hearing, [VE] was given a
                    hypothetical question where he was asked whether an individual with
12                  the same vocational profile as claimant, in terms of age, education,
                    and work experience, with the above [RFC], could perform the
13                  claimant’s past relevant work as a City Manager, DOT #188.117-
                    114, SVP 8, sedentary, as actually and generally performed. [AT
14                  895.] Thus, through the date last insured, the claimant was able to
                    perform her past relevant work as a City Manager, DOT #188.117-
15                  114, SVP 8, sedentary.

16   AT 840-841.

17          Plaintiff now argues that the ALJ should not have relied on the VE’s testimony that the

18   DOT-listed job of city manager was the closest representation of the job duties of a county

19   supervisor.6 The key difference, plaintiff asserts, is that “the position of city manager does not

20   require campaigning,” and “running for re-election is . . . a critical duty of an elected official.”

21   (ECF No. 15 at 11.)

22          Plaintiff asserts that, after serving two terms as county supervisor, “she was effectively

23   fired by her constituents for being unable to perform her job” – i.e., the job duty of campaigning

24   for re-election. (Id.) Plaintiff contends that the ALJ improperly found that she could return to her

25   past work “without accounting for the more physically demanding tasks of campaigning for re-

26   6
       At the May 2016 hearing, plaintiff’s attorney had no objection to the VE’s testimony about a
27   city manager’s job being similar to a county supervisor’s job. Rather, the attorney stated that the
     VE had done a “superior job covering the work. That’s why I didn’t ask any questions. I think
28   you just covered everything in very good detail[.]” AT 898.
                                                       9
 1   election.” (Id. At 13.)

 2          While plaintiff testified at length about her duties as a county supervisor, she did not list

 3   “campaigning for re-election” among them. See AT 856-870. She only mentioned campaigning

 4   in connection with her other elected position with the Plumas County Schools, stating that she

 5   was “doing the two elected positions and I decided that was too much and so I just decided that I

 6   would only concentrate on being a county supervisor.” AT 855.

 7                  Q: Too much in what way?
 8                  A: Too many elected positions.
 9                  Q: I mean was it –
10                  A: Well I served – as a county supervisor, I served on 33 different
                    committees and commissions and having the schools, doing that at
11                  the same time, I don’t think it did it justice. So even though I was
                    running, I stopped campaigning and told everybody to vote for the
12                  gentleman that was running for the position as well.
13   AT 855. Notably, plaintiff did not testify at the May 2016 hearing that she was physically unable

14   to campaign for her elected position with the schools, but that she was overextended and could

15   not do the job “justice.” (This differs from her testimony at the previous hearing before an ALJ in

16   October 2009, where she stated that “the main reason” she could not work as a county supervisor

17   was because she couldn’t campaign door-to-door. AT 808.)

18          After questioning plaintiff at length about her duties as a county supervisor, the ALJ asked

19   if there were “any other tasks that we haven’t covered that were part of your duties as a county

20   supervisor?” Plaintiff responded:
21                  The thing about being any elected official is you put into it what you
                    want to. I mean – some people get elected to office and attend the
22                  meetings and don’t look at their information until it’s handed to them
                    right there and others will spend, you know, multiple hours with their
23                  constituents, going to meetings, serving on committees, doing
                    whatever the[y] think is required in the job or however they want to
24                  do the job.
25   AT 870.

26          Plaintiff now asserts that she “understandably struggled to explain her job ‘requirements’
27   because they do not exist. . . . At the most basic level, the ‘requirement’ of the job would be to do

28   what is required to win a re-election, which is complicated, subjective, and impossible to define
                                                       10
 1   generally.” (ECF No. 19 at 3.) The court declines to adopt the view that plaintiff’s job duties did

 2   not exist or were in some way indefinable. In fact, as defendant points out, plaintiff is confusing

 3   the job application process for an elected official with the duties of the position, which go into

 4   effect after the applicant/candidate has secured the job.

 5            Plaintiff acknowledged that the California State Association of Counties described the job

 6   of county supervisor. AT 869-870. According to this organization, the Board of Supervisors, on

 7   which a county supervisor sits, performs various duties (e.g., setting the priorities of the county,

 8   conducting dealings related to joint power agreements with another agency, raising county

 9   revenue by imposing taxes), but does not list “campaigning for re-election” among them. 7

10            Based on the foregoing, plaintiff has not shown that the ALJ erred in concluding that

11   plaintiff could perform past relevant work during the alleged period of disability.

12   CONCLUSION

13            For the reasons stated herein, IT IS HEREBY ORDERED that:

14            1. Plaintiff’s motion to remand (ECF No. 15) is denied;

15            2. The Commissioner’s cross-motion for summary judgment (ECF No. 18) is granted;

16   and

17            3. Judgment is entered for the Commissioner.

18   Dated: June 6, 2019
                                                       _____________________________________
19
                                                       CAROLYN K. DELANEY
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25   2/roudebush1905.ssi.ckd

26
27
     7
      See California State Association of Counties – County Structure & Powers, available at
28   https://www.counties.org/general-information/county-structure-0 (last visited on June 3, 2019).
                                                     11
